Citation Nr: 0404060	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-16 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
strain, with degenerative changes, currently rated as 40 
percent disabling.  

2.  Entitlement to an increased rating for dermatitis, 
currently rated as 10 percent disabling.  

3.  Entitlement to a compensable initial rating for residuals 
of a right index finger fracture, with cellulitis, for the 
period prior to August 26, 2002.  

4.  Entitlement to an increased rating, in excess of 10 
percent, for residuals of a right index finger fracture, with 
cellulitis, for the period subsequent to August 26, 2002.  

5.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.

6.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating of 40 percent for his 
lumbosacral strain, denied an increased rating in excess of 
10 percent for dermatitis, and awarded the veteran service 
connection, with noncompensable initial ratings, for 
residuals of a fracture of the right index finger, 
hemorrhoids, and sinusitis.  He responded by filing an 
October 1999 Notice of Disagreement regarding these 
determinations.  He was sent a June 2000 Statement of the 
Case, and filed an August 2000 VA Form 9, perfecting his 
appeal of these issues.  

In his October 1999 Notice of Disagreement, the veteran also 
expressed disagreement with the denial of service connection 
for eye pain and for recurrent ear infections, and an 
increased rating for residuals of right epididymitis.  He 
also objected to the RO's refusal to reopen his service 
connection claim for headaches.  These claims were 
subsequently included within the RO's June 2000 Statement of 
the Case.  However, because the veteran did not discuss them 
in his substantive appeal, his appeal of the denial of these 
claims were not perfected and will not be considered by the 
Board at this time.  See 38 U.S.C.A. § 7105 (West 2002).  

During the course of this appeal, the veteran has been 
awarded increased ratings for his hemorrhoids, sinusitis, and 
residuals of a fracture of the right index finger.  However, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeals to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for these disabilities.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, these 
issues remain in appellate status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The competent medical evidence of record demonstrates the 
veteran's lumbosacral spine, with degenerative changes, to be 
characterized by limited forward flexion, a bulging disc, and 
pain with motion.  

3.  The veteran's dermatitis is characterized by occasional 
patches of dry skin of the scalp, knees, elbows, and soles of 
the feet, and is treated by use of moisturizing soap, 
shampoo, and lotion.  

4.  The competent medical evidence of record demonstrates 
that prior to August 26, 2002, the veteran's residuals of a 
right index finger fracture included some loss of motion, 
slight pain and tenderness, and no vascular or neurological 
damage of the finger.  

5.  Subsequent to August 26, 2002, the veteran's residuals of 
a right index finger fracture include pain and tenderness of 
the joint, limitation of motion, and a malunited fracture of 
the proximal phalanx, with malrotation of the finger.  

6.  According to the competent medical evidence of record, 
the veteran's hemorrhoids are characterized by recurrent 
external bleeding hemorrhoids, without persistent bleeding or 
secondary anemia.  

7.  The veteran's sinusitis is characterized by, on average, 
4 non-incapacitating episodes of sinusitis per year, 
characterized by headaches, pain, and post-nasal drip.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 40 percent for the veteran's lumbosacral strain, 
with degenerative changes and radiculopathy, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-43, 5285-95 (2003).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's dermatitis are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
Diagnostic Codes 7800-19 (2003).  

3.  The criteria for the award of a compensable rating prior 
to August 26, 2002, for the veteran's residuals of a right 
index finger fracture are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5153, 5225 (2003).  

4.  The criteria for the award of a disability rating in 
excess of 10 percent subsequent to August 26, 2002, for the 
veteran's residuals of a right index finger fracture are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5153, 5225 (2003).  

5.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's hemorrhoids are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, 
Diagnostic Codes 7332-36 (2003).  

6.  The criteria for the award of a 10 percent disability 
rating for the veteran's sinusitis are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 
6513 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2000 Statement 
of the Case, the various Supplemental Statements of the Case, 
and January 2003 and May 2003 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in Orlando 
and Tampa, FL.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  
Private medical records have been obtained from H.C., M.D., 
and the Center for Family Medicine.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Subsequent to the most recent Supplemental Statement of the 
Case, dated in August 2003, the veteran forwarded additional 
copies of his VA outpatient treatment records to the Board.  
Generally, the receipt of additional evidence by the Board 
requires remand of the appeal to the RO in order to afford 
the veteran initial consideration of the new evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2003).  However, in the present case, the Board notes that 
these records are chiefly duplicates of records already 
received and considered by the RO.  Of the few records that 
are new, they merely reflect minor findings already made in 
prior records, and no useful purpose would be served by 
further delaying the veteran's claim via remand.  Therefore, 
no prejudice exists to the veteran by consideration by the 
Board of his pending claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed by 
the January 2003 VCAA letter of the evidence that was 
necessary to substantiate his claim.  The appellant has had 
over a year since this document was issued to submit 
additional evidence, and he in fact has done so; therefore, 
there is no indication that further delaying adjudication of 
the appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in which the 
Court held that 38 U.S.C.A. § 5103(a) requires the VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal in August 1999, prior to the passage of the VCAA 
and the modifications to 38 U.S.C. § 5103(a) therein.  
Subsequent to that initial decision and the passage of the 
VCAA, the RO provided notice to the veteran of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was reconsidered on several 
occasions in light of the additional development performed 
subsequent to September 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard, supra; see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

I. Increased rating - Lumbosacral strain

The veteran seeks an increased rating for his service-
connected lumbosacral strain, with degenerative changes, 
currently rated as 40 percent disabling.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5295, for lumbosacral strain.  The diagnostic 
criteria for the evaluation of spinal disabilities were 
recently modified.  See 68 Fed. Reg. 51454-58 (August 27, 
2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  A 40 
percent rating was the maximum schedular rating available 
under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  

Subsequently, under the revised criteria for spinal 
disabilities, a 10 percent rating will be assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating will be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating will be 
assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar 
spine 30º or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

The veteran's disability has also been considered under 
Diagnostic Code 5293, for intervertebral disc syndrome.  The 
Board notes that new regulations have been promulgated 
regarding the rating of this disorder, effective August 22, 
2002.  Under the old rating criteria, a 40 percent rating was 
awarded for severe impairment resulting from recurring 
attacks with only intermittent relief.  A 60 percent rating 
was awarded for pronounced impairment, characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  To warrant a 
60 percent rating under the new criteria, the veteran must 
have intervertebral disc syndrome that results in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  By "incapacitating 
episodes" is meant a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Separate evaluations may be for application with respect to 
chronic orthopedic and neurologic manifestations, by which is 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), 68 Fed. Reg. 51454-58 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  

The August 2003 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for intervertebral disc syndrome.  In a December 
2003 letter, the veteran was notified of the revised criteria 
for the evaluation of spinal disabilities.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

The veteran was afforded a VA orthopedic examination in 
October 1998.  He reported a history of low back pain of 
increasing severity.  He also reported pain, numbness, and 
weakness of the left lower extremity.  On physical 
examination, the veteran had forward flexion to 45º, 10º of 
backward extension, 10º of right lateral bending, and 
"minimal" left lateral bending.  Rotation was also 
characterized as "minimal."  Some left paraspinal muscle 
spasm was noted on motion.  Patella tendon reflexes were 2+ 
bilaterally, and Achilles reflexes were 1+ bilaterally.  
Straight leg raising was positive at 45º.  Some decreased 
sensation of the left foot was also noted.  An August 1998 
MRI revealed paracentral disc herniation, with nerve root 
impingement, of the lumbosacral spine.  An October 1998 X-ray 
revealed mild degenerative changes of the lumbosacral spine.  

Another VA medical examination was afforded the veteran in 
February 2000.  He reported a history of low back pain, with 
radiation into the left lower extremity.  He used a cane for 
ambulation, and stated he could walk for only 5-10 minutes.  
Physical examination revealed a surgical scar along his back, 
and tenderness of the paraspinal muscles and along the left 
buttock.  He had forward flexion to 40º, extension to 10º, 
lateral bending 30º to the right and 10º to the left, and 
rotation 30º to the right and 10º to the left.  Straight leg 
raising tests were positive at 70º on the left side.  
Sensation was decreased over parts of his foot.  X-rays of 
the lumbosacral spine revealed degenerative disc disease at 
L5-S1, with collapse.  

The veteran's spine was next examined by VA personnel in May 
2003.  He reported pain, weakness, and numbness of the back 
and lower extremities.  A diskectomy was performed in January 
1999, with good results initially, but the veteran's symptoms 
eventually returned.  His symptoms worsen with activity.  He 
takes no medication for his symptoms, and performs no home 
exercises.  Over the past year, he has experienced 6-7 days 
of incapacitating episodes during which he was unable to 
work.  Physical examination revealed the veteran to walk 
slowly and move cautiously.  However, he was able to get up 
and down off the examining table, as well as in and out of a 
chair.  Evaluation of the lumbosacral spine revealed a well-
healed surgical scar, and no significant muscle spasm or 
tenderness.  He had forward flexion to 50?, extension to 10?, 
and lateral flexion to 10? on the right and 30? on the left.  
Strength of the left lower extremity was 4/5, as compared to 
5/5 on the right.  Deep tendon reflexes were symmetrical.  
Straight leg raising exacerbated his back pain.  No sensory 
deficits were noted.  May 2003 x-rays of the lumbosacral 
spine revealed a probable old compression fracture at L1, 
with multilevel degenerative disc disease.  Multilevel facet 
arthropathy was also observed.  

VA outpatient treatment records reflect regular treatment 
during the pendency of this appeal for chronic low back pain.  
He underwent an L5/S1 discectomy and an L4/5 foraminotomy in 
January 1999.  His postoperative recovery was noted to be 
good, with a decrease in low back pain at the time of his 
hospital discharge.  In April 2002, a VA MRI revealed disc 
bulging, loss of disc height, osteophytic spurring, and 
inflammatory changes of the lumbosacral spine.  

The veteran has also received private medical treatment for 
his low back disability.  In January 1998, the veteran was 
treated for low back pain at the Center for Family Medicine.  
A lumbosacral strain was diagnosed.  Radiation of pain into 
his left leg was also reported.  Physical examination 
revealed tenderness along the lumbosacral spine, with 
decreased range of motion.  No bony abnormalities were 
observed.  Medication was prescribed.  By February 1998, his 
lumbar strain was described as "almost completely 
resolved."  A March 2001 MRI evaluation revealed protrusions 
of the L4-5 and L5-S1 discs.  Also, evidence was seen of scar 
tissue associated with the nerve root at L5-S1.  In May 2001, 
he completed a series of two epidural steroid injections, 
with some improvement noted.  On physical examination, he had 
2/4 knee jerk and ankle jerk reflexes on the right, and 1/4 
on the left.  An MRI was positive for herniation at L4-5 and 
L5-S1.  His EMG was within normal limits.  

Based on the evidence above, the Board finds that a 
disability rating in excess of 40 percent is not warranted 
for the veteran's lumbosacral strain, with degenerative 
changes and radiculopathy.  As is noted above, a 40 percent 
rating is the maximum schedular rating available under the 
prior version of the diagnostic criteria for lumbosacral 
strain.  Under the revised criteria, unfavorable ankylosis 
of the entire thoracolumbar spine is required in order for a 
50 percent rating to be awarded, and such disability has not 
been demonstrated in the present case.  At all times of 
record, the veteran has had at least some motion of all 
parts of the spine; hence, unfavorable ankylosis, or the 
functional equivalent thereof, of the thoracolumbar spine 
has not been demonstrated.  Additionally, no medical 
examiner of record, either private or VA, has suggested the 
veteran's low back impairment is functionally equivalent to 
unfavorable ankylosis of the thoracolumbar spine.  Also, an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted where the veteran is 
already receiving the maximum available rating for 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Regarding Diagnostic Codes 5243 and 5293, for intervertebral 
disc syndrome, the evidence does not suggest the degree of 
impairment which would warrant an increased rating under 
these Codes.  He was without muscle spasm on VA examination 
in February 2000 and May 2003, although some left paraspinal 
muscle spasm was observed on examination in October 1998.  
At no time of record has he been found to have absent ankle 
jerk reflexes, and while he has reported diminished 
sensation of the lower extremities, some sensation has 
nonetheless been present during VA medical examinations.  
Deep tendon reflexes were present on examination in May 
2003.  While the veteran uses a cane to assist with walking, 
he is still able to ambulate on his own.  Overall, the 
preponderance of the evidence suggests against a finding of 
pronounced impairment due to his lumbosacral strain.  
Therefore, a 60 percent rating is not warranted under the 
old rating criteria for Diagnostic Code 5293.  

Likewise, the veteran has not presented evidence of 
incapacitating episodes of six weeks duration during the 
last 12 months, as would warrant an increased rating under 
the new criteria for Diagnostic Code 5293 (to be recodified 
at Diagnostic Code 5243).  According to the most recent 
examination report, dated in May 2003, the veteran has 
missed work "6 or 7" days over the past year due to 
incapacitating episodes of back pain.  Thus, a 60 percent 
rating is not warranted under Diagnostic Code 5243, which 
requires incapacitating episodes totaling at least 6 weeks 
over a 12-month period.  

Overall, the preponderance of the evidence is against a 
rating in excess of 40 percent under any of the criteria, 
both old and new, applicable to the veteran's lumbosacral 
strain, with degenerative changes and radiculopathy.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Dermatitis

The veteran seeks an increased rating for his service-
connected dermatitis.  The veteran's dermatitis is currently 
rated as 10 percent disabling under Diagnostic Code 7806, for 
dermatitis or eczema.  The diagnostic criteria for rating 
skin disabilities were recently changed, effective from 
August 30, 2002.  See 67 Fed. Reg. 49590 (2002).  When a law 
or regulation changes while a case is pending, the version 
most favorable to the claimant applies, absent legislative 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Under the revised rating criteria, with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period, a 60 percent rating 
is assigned.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
rating is warranted with at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  

Under the rating criteria for dermatitis in effect prior to 
the regulatory changes, a 10 percent rating was warranted for 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was for 
constant exudation or itching, extensive lesions, or marked 
disfigurement from the condition.  A 50 percent rating was 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or where 
manifestations are exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

The August 2003 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of those 
changes.  Therefore, no prejudice to the veteran exists in 
the Board's adjudication of this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

A VA dermatological examination was afforded the veteran in 
November 1998.  He reported a history since service of 
scaling and skin fissures on the soles of both feet.  
Physical examination revealed peeling and scaling of the skin 
along the medial and lateral aspects of the feet.  Mild 
hyperkeratosis of the heels, with some vertical fissuring, 
was also observed.  The final impression was of psoriasis of 
the feet and hyperkeratosis of the heels.  Pseudofolliculitis 
barbae of the face and neck was also noted.  

The veteran was next examined by the VA in February 2000.  He 
gave a history of dry skin, worsening during the winter 
months.  Physical examination revealed psoriasis of the 
scalp, knees, and elbows.  His skin was described as 
exceedingly xerotic in nature.  

The veteran underwent another VA dermatological examination 
in May 2003.  He reported a history of dry skin which first 
began during military service.  He currently uses 
moisturizing soap, shampoo, and lotion.  Physical examination 
revealed generalized dryness of the skin, without any rash.  
He had multiple erythematous papules along the beard area of 
the face.  He had no scarring or disfigurement of the face, 
and no loss of hair on the scalp or body was noted.  Mild 
intermittent dermatitis was diagnosed.  

VA outpatient treatment records also reflect intermittent 
treatment for dermatitis.  In March 1998, he underwent a VA 
dermatological consultation for recurrent scaly dermatitis.  
Scattered scaling erythemas were observed on his feet, and 
the veteran reported that scaling occasionally occurred 
elsewhere as well.  Topical medication was prescribed.  
Subsequent outpatient treatment records reflect ongoing 
seborrheic dermatitis, and his topical medication has been 
continued.  

Overall, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected skin 
disability.  The record does not reveal constant exudation, 
or itching, extensive lesions, or marked disfigurement, as 
would warrant a 30 percent rating under the old criteria.  
According to the various VA examination results, the 
veteran's skin disability is characterized by some dryness of 
the feet, knees, elbows, and scalp, and some papules of the 
face.  Likewise, his most recent VA dermatological 
examination, from May 2003, was negative for any constant 
exudation, itching, lesions, or marked disfigurement.  
Therefore, a 30 percent rating under the former criteria for 
skin disabilities is not warranted.  

Next, the preponderance of the evidence is against an 
increased rating under the revised criteria for skin 
disabilities.  No medical examiner has suggested the 
veteran's dermatitis affects 20-40 percent of his whole body, 
or 20-40 percent of his exposed areas.  Although he uses 
various lotions, soaps, and shampoos for his skin disability, 
he has not had to utilize such systemic therapy as 
corticosteroids or other immunosuppressive drugs.  Therefore, 
a 30 percent rating is not warranted under the revised 
criteria for skin disabilities.  

Other criteria for the evaluation of skin disabilities has 
been considered by the Board; however, the medical record 
does not support consideration of the veteran's service-
connected dermatitis under other diagnostic criteria.  The 
evidence does not indicate any underlying tissue, bone, or 
muscle impairment, or gross disfigurement, as would warrant 
evaluation under either the former or current criteria for 
scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2003).  

In conclusion, the preponderance of the evidence is against 
an increased rating in excess of 10 percent for the veteran's 
service-connected dermatitis under either the former or 
revised criteria for skin disabilities.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Increased rating - Right index finger

The veteran's right index finger disability is currently 
rated as 10 percent disabling under Diagnostic Code 5225, for 
ankylosis of the index finger.  Under this Code, a 10 percent 
rating is assigned for ankylosis, either favorable or 
unfavorable, of the index finger, either of the major or 
minor hand.  Thus, the veteran is in receipt of the maximum 
schedular rating available under Diagnostic Code 5225; 
however, the RO's award of a compensable rating was made 
effective only from August 26, 2002, subsequent to the 
initiation of this appeal.  Therefore, the Board must also 
consider the issue of entitlement to a compensable rating for 
the period prior to August 26, 2002.  Additionally, his 
disability must be considered under other diagnostic criteria 
pertinent to his service-connected disability.  

Although Diagnostic Code 5225 does not explicitly provide for 
a noncompensable rating, a zero percent rating may 
nonetheless be assigned in any situation where the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2003).  

On October 1998 VA examination, the veteran reported a 
history of an in-service fracture of the right index finger.  
Currently, he had "no significant disability" of the 
finger, but did experience occasional pain over the right 
proximal phalanx.  No significant range of motion or grip 
strength abnormalities were reported by the veteran.  
Physical examination revealed his right index finger to be 
non-swollen and non-tender, with full range of motion and 
good grip strength.  The finger was also neurovascularly 
intact.  X-rays of the right index finger revealed sclerosis 
at the distal portion, consistent with an old fracture.  No 
residual angulation or significant degenerative changes were 
present in either the metacarpal phalangeal or proximal 
interphalangeal joints.  Bone density and architecture was 
within normal limits.  The joint spaces were preserved, and 
no soft tissue swelling or calcification was noted.  The 
final diagnosis was of a history of a right index finger 
fracture, with "no current active problems, no residual 
range of motion deficit and only occasional pain."  

Another VA medical examination was afforded the veteran in 
February 2000.  He reported intermittent swelling of his 
right hand 3-4 times per year.  During that time, he is 
unable to close his hand.  Otherwise, he has no problems with 
his right hand.  Physical examination revealed minimal 
swelling of the right hand when compared to the left.  His 
hand was non-tender, and he was able to make a fist, but with 
difficulty.  Motor function and sensation were intact, and no 
adenopathy was observed.  Pulses were 2+.  X-rays of the 
right hand were within normal limits.  

The veteran was next examined by the VA in May 2003.  He 
reported no significant change in his right index finger 
disability since his last examination.  Physical examination 
of the injury demonstrated a malunited fracture of the 
proximal phalanx, with malrotation of the index finger.  

Prior to August 26, 2002, the preponderance of the evidence 
is against a compensable rating for the veteran's residuals 
of a right index finger fracture.  He had full range of 
motion and good grip strength on examination in October 1998, 
and no vascular or neurological disabilities were noted.  
Likewise, he had minimal swelling of the right index finger 
on examination in February 2000, and motor function and 
sensation were intact.  As the veteran clearly had some range 
of motion of the right index finger at all times of record 
during the pendency of the appeal, he did not have favorable 
or unfavorable ankylosis, or the functional equivalent 
thereof, of the finger.  Therefore, a compensable rating is 
not warranted prior to August 26, 2002, for the veteran's 
residuals of a right index finger fracture.  

Overall, the preponderance of the evidence is also against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a right index finger fracture for the period 
subsequent to August 26, 2002.  As is noted above, he was 
already awarded the maximum schedular rating for ankylosis, 
favorable or unfavorable, of the index finger.  While a 
higher schedular rating may be awarded under Diagnostic Code 
5153, for amputation of the index finger, or the functional 
equivalent thereof, the medical evidence does not support 
such a rating in the present case.  At all times of record, 
the veteran has had at least some motion of his right index 
finger, and motion function was noted to be intact on 
examination in February 2000 and May 2003.  Additionally, the 
October 1998 examination report noted no neurological or 
vascular damage to the right hand; therefore, evaluation of 
his right index finger disability under the criteria for 
nerve or circulatory impairment is not warranted.  Also, an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted where the veteran is 
already receiving the maximum available rating for 
limitation of motion of the right index finger.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Overall, the preponderance of the evidence is against a 
compensable rating prior to August 26, 2002, and a disability 
rating in excess of 10 percent thereafter, for the veteran's 
residuals of a right index finger fracture.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Increased rating - Hemorrhoids

The veteran's hemorrhoids are currently rated as 10 percent 
disabling under Diagnostic Code 7336, for hemorrhoids.  Under 
this Code, a noncompensable rating is awarded for mild or 
moderate hemorrhoids.  A 10 percent rating is warranted for 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidence of frequent recurrences.  A 20 
percent rating is warranted for persistent bleeding and 
secondary anemia, or with fissures.  38 C.F.R. §  4.114, 
Diagnostic Code 7336 (2003).  For the reasons to be discussed 
below, a compensable rating is not warranted for the 
veteran's hemorrhoids.  

The veteran underwent a VA rectal examination in October 
1998.  He gave a history of recurrent internal and external 
hemorrhoids, with intermittent bleeding.  So far in the past 
year, the veteran has experienced 7-8 episodes of rectal pain 
and bleeding, with little relief from over-the-counter 
medication.  On physical examination, the veteran had 
external hemorrhoids and a skin tag.  Digital examination of 
the rectum revealed no masses and no tenderness.  No blood 
was noted.  The diagnosis was of internal and external 
hemorrhoids.  

The veteran was again afforded VA examination in February 
2000.  His history of internal and external hemorrhoids was 
noted.  He also reported intermittent burning, bleeding, and 
itching of his hemorrhoids.  On physical examination, a 
hemorrhoid and a skin tag were present.  His rectal 
examination was otherwise within normal limits, with no 
masses, tenderness, or active bleeding.  

The veteran's hemorrhoids were next examined by a VA 
physician in May 2003.  He reported bleeding and irritation 
2-3 times per month due to hemorrhoids.  He uses over the 
counter medication to treat this disability.  Physical 
examination revealed a skin tag and an external hemorrhoid of 
the anus.  A digital rectal examination also revealed some 
bleeding, but no palpable masses.  

The Board finds, after a review of the record, that a 
disability rating in excess of 10 percent is not warranted 
for the veteran's hemorrhoids.  While the veteran has 
reported intermittent rectal bleeding secondary to his 
hemorrhoids, the medical evidence does not reveal this 
bleeding to be persistent.  Both his October 1998 and 
February 2000 VA examinations were negative for any evidence 
of rectal bleeding.  While some bleeding was observed on 
examination in May 2003, it was not described by the examiner 
as persistent.  Additionally, no medical examiner of record 
has suggested the veteran has anemia secondary to his 
hemorrhoids.  Overall, the preponderance of the medical 
evidence indicates the veteran does not have persistent 
bleeding and secondary anemia as a result of his hemorrhoids, 
and therefore a 20 percent rating is not warranted.

Consideration has also been given to other diagnostic 
criteria for the evaluation of rectal disabilities; however, 
the medical record does not reveal such other impairment as 
fecal leakage, loss of sphincter control, anal stricture, or 
rectal prolapse, as would warrant evaluation under other 
Diagnostic Codes.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7332-35 (2003).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a increased disability rating for his 
service-connected hemorrhoids.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V. Increased rating - Sinusitis

The veteran's sinusitis is currently rated as 10 percent 
disabling under Diagnostic Code 6513, for sinusitis, 
maxillary, chronic.  Under this Code, sinusitis detected by 
x- ray only is noncompensable.  Sinusitis manifested by one 
or two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three 
to six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting is 
assigned a 10 percent rating.  30 percent is assigned for 
three or more incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent rating is assigned following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(2003).  

The veteran was examined by VA personnel in February 2000.  
He reported a history of nasal congestion, pain, and 
difficulty breathing through his nose since service.  He 
currently uses nasal spray, with some success.  Physical 
examination revealed the septum to be in midline, with pink 
mucous membranes.  No lesions were seen.  The middle 
turbinates were hypertrophied.  Aeration of the nasal 
passageways was decreased on the left side.  A moderate 
amount of post-nasal drip was observed.  X-rays of the 
sinuses revealed agenesis of the coronal sinuses bilaterally.  

The veteran's sinuses were examined by VA personnel in May 
2003.  His reported symptoms included nasal congestion, 
periorbital pain, rhinitis, and postnasal drip.  These 
symptoms occur approximately 4 times per year.  He receives 
medication and treatment from a private physician.  He has 
had some success treating his symptoms with medication.  
Physical examination revealed no external deformity, and the 
septum in midline.  His mucus membranes were pink and moist, 
and some postnasal drip was present.  Sinus x-rays revealed 
the frontal sinuses to be aplastic; the ethmoid, bilateral 
maxillary, and sphenoid sinuses were clear.  

The veteran has also received VA outpatient care for his 
sinusitis.  In August 2000, he sought treatment for post-
nasal drip, increased nasal drainage, and chills.  Acute 
sinusitis was diagnosed, and he was given medication.  He was 
treated again in January 2001 for nasal congestion and 
discharge, for which he was given nasal spray.  An October 
2002 treatment note confirmed his continued use of medication 
for sinusitis and allergic rhinitis.  

Based on a review of the record, the Board finds that a 
compensable rating of 10 percent is warranted for the 
veteran's service-connected sinusitis.  Medical evidence, 
including the VA outpatient treatment records and the May 
2003 VA medical examination, reflect approximately 4 non-
incapacitating episodes of sinusitis per year, characterized 
by headaches, pain, and post-nasal drip.  Therefore, a 10 
percent rating is warranted.  However, because the medical 
record does not reflect three or more incapacitating episodes 
of sinusitis per year requiring four to six weeks of 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting, a 30 percent rating is not 
warranted.  While the veteran has reported periodic episodes 
of nasal congestion and post nasal discharge, he has not 
reported prolonged episodes resulting missed work or other 
incapacity.  Therefore, a 30 percent rating is not warranted.  

In conclusion, the evidence of record supports an award of 10 
percent, and no higher, for the veteran's service-connected 
sinusitis.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

In adjudicating the veteran's various increased ratings 
claims, consideration has also been given by the Board to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran.  The evidence discussed herein does not show that 
the service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's disabilities have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disabilities are 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for the veteran's lumbosacral strain, with degenerative 
changes and radiculopathy, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's dermatitis is denied.  

Entitlement to a compensable rating prior to August 26, 2002, 
for the veteran's residuals of a right index finger fracture 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
subsequent to August 26, 2002, for the veteran's residuals of 
a right index finger fracture is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's hemorrhoids is denied.  

Entitlement to a 10 percent disability rating for the 
veteran's sinusitis is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



